      Case 1:20-cv-07787-JGK-KHP Document 53 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        08/19/2021

 ROBYNN EUROPE,

                               Plaintiff,

                   -against-                           ORDER REINSTATING DISCOVERY
                                                              CONFERENCE
 EQUINOX HOLDINGS, INC. d/b/a
                                                           1:20-CV-7787 (JGK)(KHP)
 EQUINOX FITNESS CLUB,
 EQUINOX EAST 92ND STREET, INC.,
 JOSE TAVERAS, individually,
 CHRISTOPHER MALTMAN, individually,
 and ADAM GECHT, individually,

                               Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       This case has been referred to me for Discovery Motion/Dispute (Doc. No. 44). The

previously adjourned Discovery Conference in this matter scheduled for Wednesday, August

25, 2021 at 2:00 p.m. is hereby reinstated to discuss the timing of depositions. Counsel for the

parties are directed to call Judge Parker’s AT&T conference line at the scheduled time. Please

dial (866) 434-5269; access code 4858267.



          SO ORDERED.

 Dated:   August 10, 2021
          New York, New York

                                                             KATHARINE H. PARKER
                                                         United States Magistrate Judge
